EXHIBIT 10.1

EXHIBIT A

AMENDED AND RESTATED STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

OPTIMUMBANK HOLDINGS, INC.

AMENDED AND RESTATED STOCK PURCHASE AGREEMENT

THIS AMENDED AND RESTATED STOCK PURCHASE AGREEMENT (this “Agreement”) is entered
into as of March 22, 2013 by and between OPTIMUMBANK HOLDINGS, INC., a Florida
corporation (the “Company”), and MOISHE GUBIN (the “Investor”).

RECITALS

A.        The Company and the Investor have previously entered into a Stock
Purchase Agreement dates as of October 25, 2011 (as amended, the “Original
Purchase Agreement”), pursuant to which the Company agreed to sell to the
Investor, and the Investor agreed to purchase from the Company, 6,750,000 shares
(the “Shares”) of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), at a price of $0.40 per Share (the “Per Share Price”).

B.        The Company and the Investor have agreed amend and restate the terms
of the Original Purchase Agreement in order to reduce the purchase price from
$0.40 per share to $0.30 per share, to increase the number of shares to be
purchased from 6,750,000 to 7,333,333, and to extend the outside closing date to
September 30, 2013.

C.        The Board of Directors of the Company (the “Company Board”) has deemed
it in the best interests of the Company and its shareholders that the Company to
amend and restate the terms of the Original Purchase Agreement on the terms set
forth in this Agreement.

NOW, THEREFORE, the parties hereby agree amend and restate the terms of the
Original Purchase Agreement in its entirety as follows:

 

1.

Sale and Purchase of Shares.

Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the respective parties contained herein, the
Company agrees to sell to the Investor, and the Investor irrevocably agree to
purchase from the Company, 7,333,333 shares of the common stock (the “Common
Stock”) of the Company (the “Shares”) at the price of $0.30 per Share (the
“Transaction”).

 

2.

Closing.

 

  2.1

Closing.

(a)        The closing of the sale to the Investor, and the purchase by the
Investor, of the Shares (the “Closing”) shall occur on the second business day
after the satisfaction or waiver (by the party entitled to grant such waiver) of
the conditions to the Closing set forth in this Agreement (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to fulfillment or waiver of those conditions), at the offices of the Company
located at 2477 East Commercial Boulevard, Fort Lauderdale, FL 33308, or such
other date or location as agreed by the parties. The date of the Closing is
referred to as the “Closing Date.”

(b)        Subject to the satisfaction or waiver on the Closing Date of the
applicable conditions to the Closing, at the Closing,

    (i)        the Company will deliver to the Investor a certificate
representing the number of Shares to be issued; and

 

Page 1 of 9



--------------------------------------------------------------------------------

    (ii)        the Investor will pay the $2,200,000 for the Shares to the
Company.

 

3.

Conditions Precedent to The Investor’s Obligations.

3.1        Conditions Precedent The Investor’s obligation to purchase the Shares
is subject to the fulfillment (or waiver by the Investor), prior to or at the
time of the Closing, of the following conditions:

    (a)        Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects when made and at the time of the Closing, except as
affected by the consummation of the transactions contemplated by this Agreement.

    (b)        Performance.  The Company shall have duly performed and complied
in all material respects with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing.

    (c)        Approvals.  The Investor shall have obtained all consents and
approvals of all regulatory agencies, including the Federal Reserve Board and
the Florida Office of Financial Regulation, and any other third parties required
to effectuate the purchase of the Shares, each of which shall have been obtained
without the imposition of any terms or conditions deemed to be unacceptable to
the Investor.

 

4.

Conditions Precedent to the Company’s Obligations.

4.1        Conditions Precedent.  The obligations of the Company to issue the
Shares to the Investor will be subject to the fulfillment (or waiver by the
Company) prior to or at the time of the Closing, of the following conditions:

    (a)        Representations and Warranties.  The representations and
warranties made by the Investor in this Agreement shall be true and correct when
made and at the time of the Closing.

    (b)        Performance.  The Investor shall have duly performed and complied
with all agreements and conditions contained in this Agreement required to be
performed or complied with by the Investor prior to or at the time of the
Closing.

    (c)        Approvals.  The Investor shall have obtained all consents and
approvals of all regulatory agencies, including the Federal Reserve Board and
the Florida Office of Financial Regulation, and any other third parties required
to effectuate the purchase of the Shares, and the Company shall have obtained
all consents and approvals of its shareholders, all regulatory agencies,
including the Federal Reserve Board and the Florida Office of Financial
Regulation, and any other third parties required to effectuate the sale of the
Shares, each of which shall have been obtained without the imposition of any
terms or conditions deemed to be unacceptable to the Company.

4.2        Non-Fulfillment of Conditions.  If any of the conditions specified in
Section 4.1 shall not have been fulfilled by the Expiration Date, the Company
shall, at the Company’s election, be relieved of all further obligations under
this Agreement, without thereby waiving any other rights it may have by reason
of such non-fulfillment.

 

5.

Representations and Warranties of the Company.

5.1        Representations and Warranties.  The Company represents and warrants
that:

 

Page 2 of 9



--------------------------------------------------------------------------------

    (a)        Formation and Standing.  The Company is duly formed and validly
existing as a corporation under the laws of the State of Florida and, subject to
applicable law, has all requisite power and authority to carry on its business
as now conducted.

    (b)        Authorization of Agreement, etc.  Subject to the receipt of the
approvals described in Section 4.1(c), the execution and delivery of this
Agreement has been authorized by all necessary action on behalf of the Company
and this Agreement is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

    (c)        Compliance with Laws and Other Instruments.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby will not conflict with or result in any violation of or default under any
material agreement or other instrument to which the Company is a party or by
which it or any of its properties is bound, or any permit, franchise, judgment,
decree, statute, order, rule or regulation applicable to the Company or its
business or properties.

    (d)        Offer of Shares.  Neither the Company nor anyone acting on its
behalf has taken or will take any action that would subject the issuance and
sale of the Shares to the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”).

5.2        Survival of Representations and Warranties.  All representations and
warranties made by the Company in Section 5.1 shall survive the execution and
delivery of this Agreement, any investigation at any time made by the Investor
or on the Investor’s behalf and the issue and sale of Shares.

 

6.

Representations and Warranties of the Purchaser.

6.1        Representations and Warranties.  The Investor represent and warrant
to the Company that each of the following statements is true and correct as of
the Closing Date:

    (a)        Accuracy of Information.  All of the information provided by the
Investor pursuant to this Agreement is true, correct and complete in all
respects. Any other information the Investor have provided to the Company about
the Investor is correct and complete as of the date of this Agreement.

    (b)        Access to Information.  The Investor acknowledges that he is a
director of the Company and has had an opportunity to ask questions of, and
receive answers from, the Company or any of its management concerning the terms
and conditions of the Company, and to obtain any other information which the
Investor requested with respect to the Company and the Investor’s investment in
the Company.

    (c)        Investment Representation and Warranty.  The Investor is
acquiring the Shares for the Investor’s own account. The Investor hereby agrees
that the Investor will not, directly or indirectly, assign, transfer, offer,
sell, pledge, hypothecate or otherwise dispose of all or any part of such Shares
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge of
all or any part of the Shares) except in accordance with the registration
provisions of the Securities Act or an exemption from such registration
provisions, and any applicable state or other securities laws.

    (d)        Representation of Investment Experience and Ability to Bear
Risk.  The Investor (i) is knowledgeable and experienced with respect to the
financial, tax and business aspects of the ownership of the Shares and of the
business contemplated by the Company and are capable of evaluating the risks and
merits of purchasing Shares and, in making a decision to proceed with this
investment, have not relied upon any representations, warranties or agreements,
other than those set forth in this Agreement and the Offering Memorandum, and
(ii) can bear the economic risk of an investment in the Company for an
indefinite period of time, and can afford to suffer the complete loss thereof.

 

Page 3 of 9



--------------------------------------------------------------------------------

    (e)        Accredited Investor.  The Investor are an accredited investor
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act by reason of the fact that the Investor is: (i) a director of the
Company, and (ii) a natural person whose individual net worth exceeds $1,000,000
(excluding the Investor’s primary residence).

    (f)        Suitability.  The Investor has evaluated the risks involved in
investing in the Shares and has determined that the Shares are a suitable
investment for the Investor. Specifically, the aggregate amount of the
investments the Investor have in, and the Investor’s commitments to, all similar
investments that are illiquid is reasonable in relation to the Investor’s net
worth, both before and after the purchase of the Shares pursuant to this
Agreement.

    (g)        Transfers and Transferability.

        (i)        The Investor understands and acknowledges that the Shares
have not been registered under the Securities Act or any state securities laws
and are being offered and sold in reliance upon exemptions provided in the
Securities Act and state securities laws for transactions not involving any
public offering and, therefore, cannot be resold or transferred unless they are
subsequently registered under the Securities Act and such applicable state
securities laws or unless an exemption from such registration is available. The
Investor also understands that, except as provided in the Registration Rights
Agreement between the Investor and the Company, the Company does not have any
obligation or intention to register the Shares for sale under the Securities
Act, any state securities laws or of supplying the information which may be
necessary to enable the Investor to sell Shares; and that the Investor have no
right to require the registration of the Shares under the Securities Act, any
state securities laws or other applicable securities regulations.

        (ii)        The Investor has no contract, understanding, agreement or
arrangement with any person to sell or transfer or pledge to such person or
anyone else any of the Shares for which the Investor hereby subscribes (in whole
or in part); and the Investor have no present plans to enter into any such
contract, undertaking, agreement or arrangement.

    (h)        Residence.  The Investor maintain the Investor’s domicile at the
address shown in the signature page of this Agreement and the Investor are not
merely transient or temporarily resident there.

    (i)        Awareness of Risks.  The Investor represent and warrant that the
Investor are aware that the shares involve a substantial degree of risk of loss.

    (j)        Power, Authority; Valid Agreement.  (i) The Investor have all
requisite power and authority to execute, deliver and perform the Investor’s
obligations under this Agreement and to purchase the Investor’s Shares; (ii) the
Investor’s execution of this Agreement has been authorized by all necessary
corporate or other action on the Investor’s behalf; and (iii) this Agreement is
valid, binding and enforceable against the Investor in accordance with its
terms.

    (k)        No Conflict; No Violation.  The execution and delivery of this
Agreement by the Investor and the performance of the Investor’s duties and
obligations hereunder and thereunder (i) do not and will not result in a breach
of any of the terms, conditions or provisions of, or constitute a default under
(A) (1) any indenture, mortgage, deed of trust, credit agreement, note or other
evidence of indebtedness, or any lease or other agreement or understanding, or
(2) any license, permit, franchise or certificate, in either case to which the
Investor or any of the Investor’s affiliates is a party or by which the Investor
or any of them is bound or to which the Investor’s or any of their properties
are subject; (ii) do not require any authorization or approval under or pursuant
to any of the foregoing; or (iii) do not violate any statute, regulation, law,
order, writ, injunction or decree to which the Investor or any of the Investor’s
affiliates is subject.

 

Page 4 of 9



--------------------------------------------------------------------------------

    (l)        No Default.  The Investor are not (i) in default (nor has any
event occurred which with notice, lapse of time, or both, would constitute a
default) in the performance of any obligation, agreement or condition contained
in (A) this Agreement, (B) any provision of any charter, by-laws, trust
agreement, partnership agreement or other governing instrument applicable to the
Investor, (C) (1) any indenture, mortgage, deed of trust, credit agreement, note
or other evidence of indebtedness or any lease or other agreement or
understanding, or (2) any license, permit, franchise or certificate, in either
case to which the Investor or any of the Investor’s affiliates is a party or by
which the Investor or any of them is bound or to which the Investor’s or any of
their properties are subject, or (ii) in violation of any statute, regulation,
law, order, writ, injunction, judgment or decree applicable to the Investor or
any of the Investor’s affiliates.

    (m)        No Litigation.  There is no litigation, investigation or other
proceeding pending or, to the Investor’s knowledge, threatened against the
Investor or any of the Investor’s affiliates which, if adversely determined,
would adversely affect the Investor’s business or financial condition or the
Investor’s ability to perform the Investor’s obligations under this Agreement.

    (n)        Consents.  No consent, approval or authorization of, or filing,
registration or qualification with, any court or Governmental Authority on the
Investor’s part is required for the execution and delivery of this Agreement by
the Investor or the performance of the Investor’s obligations and duties
hereunder or thereunder.

    (o)        Representations and Warranties by Purchaser under USA PATRIOT
Act.  [Purchasers should check the OFAC website at <http://www.treas.gov/ofac>
before making the following representations].

        (i)        The Investor represents that the amounts to be contributed by
the Investor to the Company were not and are not directly or indirectly derived
from activities that may contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”) prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.1 The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (“OFAC Programs”) prohibit dealing with individuals or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

        (ii)        The Investor hereby represents and warrants that, to the
best of the Investor’s knowledge: (i) the Investor; (ii) any person controlling
or controlled by the Investor; (iii) if the Investor are a privately held
entity, any person having a beneficial interest in the Investor; or (iv) any
person for whom the Investor are acting as agent or nominee in connection with
this investment are not a country, territory, individual or entity named on an
OFAC list or a person or entity prohibited under the OFAC Programs.

        (iii)        The Investor represents and warrants that, to the best of
the Investor’s knowledge, (i) the Investor; (ii) any person controlling or
controlled by the Investor; (iii) if the Investor are a privately held entity,
any person having a beneficial interest in the Investor; or (iv) any person for
whom the Investor are acting as agent or nominee in connection with this
investment are not a senior

 

 

1    These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 

Page 5 of 9



--------------------------------------------------------------------------------

foreign political figure,2 any immediate family member3 or close associate4 of a
senior foreign political figure as such terms are defined in the footnotes
below.

6.2        Survival of Representations and Warranties.  All representations and
warranties made by the Investor in Section 6.1 of this Agreement shall survive
the execution and delivery of this Agreement, as well as any investigation at
any time made by or on behalf of the Company and the issue and sale of Shares.

6.3        Indemnification.  The Investor hereby agree to indemnify the Company
and any affiliates and to hold each of them harmless from and against any loss,
damage, liability, cost or expense, including reasonable attorney’s fees
(collectively, a “Loss”) due to or arising out of a breach or representation,
warranty or agreement by the Investor, whether contained in this Agreement or
any other document provided by the Investor to the Company in connection with
the Investor’s investment in the Shares. The Investor hereby agrees to indemnify
the Company and any affiliates and to hold them harmless against all Loss
arising out of the sale or distribution of the Shares by the Investor in
violation of the Securities Act or other applicable law or any misrepresentation
or breach by the Investor with respect to the matters set forth in this
Agreement. In addition, the Investor agrees to indemnify the Company and any
affiliates and to hold such Persons harmless from and against, any and all Loss,
to which they may be put or which they may reasonably incur or sustain by reason
of or in connection with any misrepresentation made by the Investor with respect
to the matters about which representations and warranties are required by the
terms of this Agreement, or any breach of any such warranty or any failure to
fulfill any covenants or agreements set forth herein. Notwithstanding any
provision of this Agreement, the Investor does not waive any right granted to
the Investor under any applicable state securities law.

 

7.

Filings; Other Actions.

(a)        The Investor, on the one hand, and the Company, on the other hand,
will cooperate and consult with the other and use reasonable best efforts to
prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, and the expiration or
termination of any applicable waiting period, necessary or advisable to
consummate the Transaction contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement.

(b)        Each party shall execute and deliver both before and after the
Closing such further certificates, agreements and other documents and take such
other actions as the other parties may reasonably request to consummate or
implement such Transaction or to evidence such events or matters. In particular,
the Investor will use the Investor’s reasonable best efforts to promptly obtain
or submit, and the Company will cooperate as may reasonably be requested by the
Investor to help the Investor promptly obtain or submit, as the case may be, as
promptly as practicable, the approvals and authorizations of,

 

2     A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
non-U.S. government (whether elected or not), a senior official of a major
non-U.S. political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

3    “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

4    A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial U.S. and non-U.S. financial transactions on behalf of the
senior foreign political figure.

 

Page 6 of 9



--------------------------------------------------------------------------------

filings with, the Federal Reserve Board and the Florida Office of Financial
Regulation, all notices to and, to the extent required by applicable law or
regulation, consents, approvals or exemptions from any other regulatory
authorities, for the Transaction contemplated by this Agreement.

    (c)        The Investor and the Company will have the right to review in
advance, and to the extent practicable each will consult with the other, in each
case subject to applicable laws relating to the exchange of information, all the
information relating to such other party, and any of their respective
Affiliates, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
Transaction to which it will be party contemplated by this Agreement. In
exercising the foregoing right, each of the parties agrees to act reasonably and
as promptly as practicable.

    (d)        Each party agrees to keep the other party apprised of the status
of matters referred to in this Section 9. The Investor shall promptly furnish
the Company, and the Company shall promptly furnish the Investor, to the extent
permitted by applicable law, with copies of written communications received by
it or its subsidiaries from, or delivered by any of the foregoing to, any
governmental entity in respect of the Transaction contemplated by this
Agreement.

 

8.

Certain Agreements and Acknowledgments of the Purchaser.

8.1        Agreements.  The Investor understand, agree and acknowledge that:

    (a)        No Recommendation.  No foreign, federal, or state authority has
made a finding or determination as to the fairness for investment of the Shares
and no foreign, federal or state authority has recommended or endorsed or will
recommend or endorse this offering.

    (b)        No Disposition.  The Investor will not, directly or indirectly,
assign, transfer, offer, sell, pledge, hypothecate or otherwise dispose of all
or any part of the Shares (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of all or any part of the Shares) except in accordance
with the registration provisions of the Securities Act or an exemption from such
registration provisions and any applicable state or other securities laws.

    (c)        Update Information.  If there should be any change in the
information provided by the Investor to the Company (whether pursuant to this
Agreement or otherwise) prior to the Investor’s purchase of the Shares, the
Investor will immediately furnish such revised or corrected information to the
Company.

9.         Registration Rights.  After the Closing, the Company shall provide
the Investor with the registration rights set forth in Exhibit A to this
Agreement.

 

10.

Termination.

10.1        Termination.  Notwithstanding anything contained in this Agreement
to the contrary, this Agreement may be terminated and the Transaction
contemplated hereby may be abandoned prior to the Closing:

    (a)        by mutual written consent of the Investor and the Company; or

    (b)        by any party hereto, if the Closing shall not have occurred by
September 30, 2013, provided, that the right to terminate this Agreement
pursuant to this Section shall not be available to any party whose failure to
perform any of its obligations under this Agreement required to be performed by
it at or prior to such date has been the cause of, or resulted in, the failure
of the Transaction to have become effective on or before such date.

 

Page 7 of 9



--------------------------------------------------------------------------------

10.2        Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 10.1, this Agreement shall terminate, without any
liability on the part of any party or its shareholders, partners, members,
affiliates, directors, officers or agents); provided that no party shall be
relieved or released from any liability or damages arising from any fraud or
intentional breach of this Agreement.

 

11.

General Contractual Matters.

11.1        Amendments and Waivers.  This Agreement may be amended and the
observance of any provision hereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Investor and the Company.

11.2        Assignment.  The Investor agrees that neither this Agreement nor any
rights which may accrue to the Investor hereunder may be transferred or
assigned.

11.3        Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given to any
party when delivered by hand, when delivered by telecopier, or when mailed,
first-class postage prepaid, (a) if to the Investor, to the Investor at the
address or telecopy number at 150 Fencl Lane, Hillside, IL 60162, or to such
other address or telecopy number as the Investor shall have furnished to the
Company in writing, and (b) if to the Company, to 2477 East Commercial
Boulevard, Fort Lauderdale, FL 33308, or to such other address or addresses, as
the Company shall have furnished to the Investor in writing, provided that any
notice to the Company shall be effective only if and when received by the
Company.

11.4        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS (EXCEPT INSOFAR AS AFFECTED BY THE SECURITIES
OR “BLUE SKY” LAWS OF THE STATE OR SIMILAR JURISDICTION IN WHICH THE OFFERING
DESCRIBED HEREIN HAS BEEN MADE TO YOU).

11.5        Arbitration.  Any dispute or controversy arising out of or in
relation to this Stock Purchase Agreement shall be determined by binding
arbitration in Ft. Lauderdale, Florida, in accordance with the commercial rules
of the American Arbitration Association then in effect, and judgment upon the
award rendered by the arbitrators may be entered in any court of competent
jurisdiction. The expenses of the arbitration shall be borne equally by the
parties to the arbitration, provided that each party shall pay for and bear the
cost of its own experts, evidence, legal counsel and travel expense.

11.6        Descriptive Headings.  The descriptive headings in this Agreement
are for convenience of reference only and shall not be deemed to alter or affect
the meaning or interpretation of any provision of this Agreement.

11.7        Entire Agreement.  This Agreement contains the entire agreement of
the parties with respect to the subject matter of this Agreement, and there are
no representations, covenants or other agreements except as stated or referred
to herein.

11.8        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.

[Signature Page Follows]

 

 

Page 8 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

COMPANY:  

OPTIMUMBANK HOLDINGS, INC.

By:  

Moishe Gubin

   

Name: Moishe Gubin

   

Title: Chairman          

 

INVESTOR:

 

/s/ Moishe Gubin

 

Moishe Gubin

 

 

Page 9 of 9